Title: To Thomas Jefferson from Harris H. Hickman, 29 January 1808
From: Hickman, Harris H.
To: Jefferson, Thomas


                        
                            Detroit January 29th. 1808.
                        
                        I have the honor to transmit herewith, to the President of the United States a Representation, which, I was appointed by a meeting of gentlemen in this place, one, of the Committee to draft, and am 
                  With sentiments of perfect Esteem and Respect Sir Your Obedient Humbl. Servt.
                        
                            Harris H. Hickman
                     
                        
                    